DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. The amendment filed February 8, 2021 is not being entered because the scope of the amendment to claim 1 as well as new claim 13, which according the arguments includes subject matter that was previously rejected under 112(b), require further consideration.

On page 6 of the response Applicant submits that Etchells is non-analogous art with respect to the problem that Baumann is teaching and that Etchells actually teaches away from the problem that Baumann was seeking to overcome, and therefore one of ordinary skill in the art would not contemplate modifying Baumann with the disclosure of Etchells. Applicant also submits that the Examiner summarily dismissed this argument.
The Examiner respectfully submits that this argument was not dismissed and was addressed in paragraphs 64 and 69 of the final office action. The arguments are reproduced here for convenience.
With respect to the previous arguments of Baumann teaching away from utilizing a moisture-absorbent flexible material as his middle layer due to the use of Neoprene (paragraph 64 of the final office action): The Examiner respectfully disagrees. While Neoprene itself may 
With respect to the previous argument that the technical field of Etchells is completely different from the technical field of Baumann and the intended purpose of the disclosed material (paragraph 69 of the final office action): The Examiner respectfully disagrees. Applicant classifies Baumann as being concerned with a controller cover that makes sure sweat is kept away from the controller. Applicant notes that sweat is kept away from the controller due to the presence of a moisture impermeable middle layer. As discussed above, there is absolutely no disclosure in Baumann requiring a moisture impermeable layer. Applicant’s classification of Baumann comes from an exemplary material used as the elastic layer, which was then extrapolated as the middle layer of Baumann requiring all the properties of the exemplary material. The disclosure of Baumann only requires the middle layer be elastic. Additionally, while Neoprene the material may be moisture impermeable, there is no disclosure in Baumann 
Applicant classifies Etchells as a shoe, however Etchells more broadly discloses a moisture management system designed to keep the foot and other body parts dry (Etchells; paragraph [0001]) and keeps the user comfortable when perspiration is generated (Etchells; paragraph [0013]). Therefore, since Baumann is concerned with keeping a perspiration-damp hand comfortable and Etchells is concerned with keeping body parts dry and comfortable when perspiration is generated, they are solving similar problems and thus one of ordinary skill in the art looking to modify Baumann would be directed to the teachings of Etchells.

On pages 6-7 of the response Applicant submits that Etchells does not disclose a spacer fabric which maintains a distance between two layers. Applicant submits that there are two types of spacer fabrics and Applicant provides two references, one which Applicant classifies as spacer fabrics where the thickness is limited to the pile yarn property, and one where the monofilaments space the fabrics apart. Applicant classifies Etchells as the first type, which does not maintain a gap between fabrics, and the instant invention as they second type where a gap is maintained.
The Examiner respectfully disagrees. The different spacer fabric definitions provided by Applicant are merely two ways of saying the same thing. With respect to definition 1, the pile yarns limiting the thickness of the spacer structure prevents the two fabric layers from separating 
With respect to definition 2, the definition states that the monofilament can space the top and bottom fabric layers apart. While “space them apart” suggests there is a gap between the two fabric layers, it also suggests the thickness is limited by the monofilaments, as in definition 1. Therefore, the definitions provided do not show that there are two different types of spacer 

On pages 6-7 Applicant submits that the fact that the layers are interconnected, as in Etchells, does not lead to the case that a space between the layers is also maintained. With respect to Etchells, Applicant states that claim 1 recites a center section comprising vertical fibers which are coated with a moisture absorbing agent, and submit this supports the argument that Etchells is disclosing the first type of spacer fabric.
The Examiner respectfully disagrees. Etchells clearly teaches that spacer fabric is defined as a three-dimensional woven or knitted fabric that typically has a first fabric layer, a second fabric layer, and yarns interconnecting the two layers, where at least a portion of the yarns interconnecting the two layers is perpendicular to each of the first and second fabric layers (Etchells; paragraph [0019]). Applicant appears to be alleging that the first and second fabric layers are touching each other. However if that were true, it is unclear how the interconnecting yarns would be perpendicular to each of the fabric layers, as required by the definition of Etchells. It is clear from FIGs. 2, 4, 6, and 8 of Etchells that the vertical fibers 15 maintain a gap between the two fabrics, as required by claim 1 of the instant invention (Etchells; FIGs. 2, 4, 6, 8 13 is coated on the vertical fibers (Etchells; FIGs. 2, 4, 6, 8 and paragraph [0044]). It is clear from the figures that the gel material 13 merely coats the fibers, it does not inhibit the ability of the fibers to maintain the separation of the two fabrics, nor could the gel 13 provide the necessary separation without the presence of the vertical fibers 15.

On pages 8-9 of the response Applicant submits that on page 6, line 10, Applicant identifies the type of fabric used is a spacer mesh or spacer woven fabric as in EP 1748097 A1. Applicant then describes the disclosure of EP 1748097 A1 and submits that it is clear that the monofilament threads (of EP 1748097) don’t just connect the layers of the fabric to one another, thereby limiting the maximum distance which the layers can move apart, instead they actually create and maintain a gap between the layers.
The Examiner respectfully disagrees. First, it is noted that the disclosure of EP 1748097 A1 is not applicable for providing support for structure for the instant invention if that structure is not described in the instant specification itself. While page 6 of the instant specification states that one such fabric is described in EP 1748097 A1, the disclosure cannot be limited by what is disclosed in a separate and distinct invention. The instant specification defines a spacer mesh or spacer woven fabric as including at least one spacer thread which is guided between these layers and connects the layers to one another but also maintains a distance (instant specification; pages 5-6). Applicant’s own disclosure supports the Examiner’s above position that definitions 1 and 2 are different ways of describing the same structure. Applicant submits that the instant spacer fabric is the spacer fabric described in definition 2, which is supported in the instant specification by the spacer thread maintaining a distance between the fabrics. However, the instant 
The discussion of EP 1748097 A1 in the response also supports the Examiner’s position that definitions 1 and 2 describe the same structure. In the excerpt provided of paragraph [0016], Applicant emphasizes that the intervening spacer structure 16 is formed by distance-retaining monofilament threads 18. In order to do this the spacer structure must both create the space and maintain it (i.e., limit the thickness), thus fulfilling both definitions 1 and 2 provided by Applicant. As discussed above, the spacer fabric of Etchell’s also describes this structure.

On page 10 of the response Applicant submits that the objective of Baumann is to provide a cover which is capable of preventing transport of moisture to the controller or at least is capable of hindering such moisture transport sufficiently. Applicant further submits that Baumann teaches that such objective is solved by one layer of the cover being an elastic layer. Applicant concludes that there is therefore no reason that a person of ordinary skill in the art would consider to replace Baumann’s elastic layer, which has to prevent the transportation of liquid (thus being impermeable) with a permeable layer designed specifically to transport liquid.
The Examiner respectfully disagrees. It is clear from the disclosure of Baumann that the object of the invention is to provide a removable, fixed cover for the gripping surfaces of electronic input units, which ensures safe guidance of the input devices and is able to prevent perspiration, to absorb, or at least even if a certain moisture builds up between hand and grip 
As discussed in the final, while Neoprene itself may have the property of water impermeability, the desire or necessity of using a water impermeable material as the elastic layer is not disclosed anywhere in Baumann. The only requirement is that the layer comprises an elastic material which can be restored after the application of force and which also has a certain elasticity or direction in the direction of the surface normal (Baumann; paragraph [0011]). Neoprene is merely used as an example of an appropriate material (Baumann; paragraph [0011]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. Since Baumann is only concerned with the elasticity of the middle layer and not whether or not it is water impermeable, the middle layer of Baumann may be replaced by a layer that has sufficient elasticity to achieve the object of Baumann, even if it is water permeable.

On pages 11-12 of the response Applicant submits that one of ordinary skill in the art would not be led to replace a relatively inelastic spacer fabric of Etchells with an elastic knitted fabric as disclosed by Madden. Applicant further submits that if this modification was made then Etchells’ spacer fabric would, of necessity, be totally removed from the cover material.
The Examiner respectfully disagrees. As discussed by Applicant on page 11 of the response, the words “stretch” or elastic” do not appear at all in Etchells. Therefore, it cannot be concluded that the spacer fabric of Etchells is relatively inelastic, as Applicant does at the end of page 11, as Etchells is completely silent as to the stretch or elastic properties of the spacer fabric. Applicant appears to rely on definition 2 for support that the spacer fabric of Etchells is inelastic, even though Etchells’ is completely silent as to this property. As discussed above, the scope of definition 1 is with respect to textile-reinforced polymer composites, which Etchells is not. Additionally, it is well known in the art that a fabric has two types of elastic properties, the elastic property based on the structure (e.g., the weave or knit pattern used) and the elastic property based on the yarn material used. It is clear from definition 1 that the reduced elasticity is due to the spacer structure. It is clear from Madden that the elastic property is provided by the use of resiliently stretchable material (Madden; pages 1, 4, 7). It is well within the ambit of the ordinary artisan provide the spacer fabric of Etchells with the necessary elasticity based on the disclosure of Madden.
With respect to the argument that the spacer fabric of Etchells would be replaced by the resiliently stretchable knit of Madden, the Examiner respectfully disagrees. If the spacer fabric of Etchells were replaced, the benefits of keeping the user comfortable when perspiration is generated and to capture and accumulate moisture away from the skin and allow it to evaporate efficiently over a short period of time would not be achieved. As presented in the final office action, the ordinary artisan would be motivated to provide an elastic spacer fabric to provide to above recited benefits of the spacer fabric as taught in Etchells as well as provide a snug fit around the device it is covering as taught in Madden.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789





/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789